Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest an electrode sharpener cover retrofit attachment to attach to an electrode rod sharpener having a protruding hollow shaft with a  sharpener shaft outer diameter and a rotating sharpening shaft inner diameter, the cover retrofit attachment comprising a first annulus with a first outer diameter and inner diameter, the inner diameter aligning the electrode rod with sharpening shaft inner diameter, the first outer diameter being larger than the sharpening shaft outer diameter, the first inner diameter being smaller than the sharpening shaft outer diameter; a second annulus with a second outer diameter and a second inner diameter, the second outer diameter being larger than first outer diameter, the second inner diameter being larger than the first inner diameter, the second inner diameter being large enough to accept the protruding hollow sharpener shaft, the first annulus and second annulus attached to one another so the first and second inner diameters are axially aligned and the first and second inner diameters are able to accept the electrode rod into the rotating sharpener shaft inner diameter, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of sharpening rod-like workpieces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
September 11, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723